Exhibit 10.1

 

PAYOFF LETTER

 

August 29, 2018

 

Attis Industries Inc.

Attis Operations Inc.

Advanced Lignin Biocomposites LLC

Attis Envicare Medical Waste, LLC

Attis Genetics, LLC

Attis Healthcare, LLC

Attis Innovations, LLC

Mobile Science Technologies, Inc.

Red X Medical LLC

Integrity Lab Solutions, LLC

LGMG, LLC

Welness Benefits, LLC

Attis Federal Labs, LLC

Attis Commercial Labs, LLC

and the Guarantor party to the Credit Agreement (referred to below)

12540 Broadwell Road

Suite 2104

Milton, GA 30004

Attention: Jeff Cosman

 

Re:Second Amended and Restated Credit and Guaranty Agreement, dated as of April
20, 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used but not defined herein have
the meanings assigned thereto in the Credit Agreement), by and among ATTIS
OPERATIONS INC. (formerly known as MERIDIAN WASTE OPERATIONS, INC.), a New York
corporation (“Operations”), MOBILE SCIENCE TECHNOLOGIES, INC., a Georgia
corporation (“Mobile”), ATTIS HEALTHCARE, LLC, a South Carolina limited
liability company (“Healthcare”), INTEGRITY LAB SOLUTIONS, LLC, an Oklahoma
limited liability company (“Integrity”), RED X MEDICAL LLC, a Georgia limited
liability company (“Red X”), WELNESS BENEFITS, LLC, an Oklahoma limited
liability company (“Welness”), LGMG, LLC, an Oklahoma limited liability company
(“LGMG”), ATTIS INNOVATIONS, LLC, a Georgia limited liability company
(“Innovations”), and ADVANCED LIGNIN BIOCOMPOSITES LLC, a Minnesota limited
liability company (“Advanced Lignin”), ATTIS ENVICARE MEDICAL WASTE, LLC, a
Georgia limited liability company (“Envicare”), ATTIS GENETICS, LLC, a Georgia
limited liability company (“Genetics”), ATTIS FEDERAL LABS, LLC, an Oklahoma
limited liability company (“Federal Labs”), ATTIS COMMERCIAL LABS, LLC, an
Oklahoma limited liability company (“Commercial Labs”, and together with
Operations, Mobile, Healthcare, Integrity, Red X, Welness, LGMG, Innovations,
Advanced Lignin, Envicare, Genetics, and Federal Labs the “Companies” and each,
a “Company”), ATTIS INDUSTRIES INC. (formerly known as MERIDIAN WASTE SOLUTIONS,
INC.), a New York corporation (“Holdings”) and CERTAIN SUBSIDIARIES OF HOLDINGS,
as Guarantors, the Lenders party thereto from time to time and GOLDMAN SACHS
SPECIALTY LENDING GROUP, L.P. (“GSSLG”), as Administrative Agent (in such
capacity, “Administrative Agent”), Collateral Agent (in such capacity,
“Collateral Agent”), and Lead Arranger

 







 

Ladies and Gentlemen:

 

We understand that on August 29, 2018 (the “Payoff Date”), the Credit Parties
plan to make a payment of cash and Capital Stock in satisfaction of all
obligations outstanding under the Credit Agreement and other Credit Documents.

 

Upon Administrative Agent’s receipt on or prior to the Payoff Date before 12:00
p.m. (New York time) on such date of (i) a federal funds wire transfer in the
amount of $3,000,000 (the “Payoff Amount”) to the account set forth below, (ii)
Series F Preferred Capital Stock issued by Holdings (the “Series F Preferred
Stock”) in an amount equal to the original issue price of $2,500,000 and (iii) a
fully executed counterpart of this letter agreement signed by the Credit Parties
(the time at which all of the conditions in the foregoing clauses (i), (ii) and
(iii) shall first be satisfied is herein referred to as the “Payoff Effective
Time”), the Administrative Agent (on behalf of itself and the Lenders) agrees
and acknowledges that (a) all outstanding indebtedness (including, without
limitation, for principal, interest and fees) and other obligations of the
Credit Parties under the Credit Documents shall be paid and satisfied in full,
(b) all security interests and other liens granted to or held by Collateral
Agent for the benefit of the Lenders in the assets and property of the Company
and the other Credit Parties (the “Property”) as security for such indebtedness
shall be released automatically and irrevocably, (c) the Credit Parties and
their designees shall be authorized to file the UCC-3 termination statements
attached hereto as Annex A and deliver the other lien releases, mortgage
releases, discharges of security interests, pledges and other similar discharge
or release documents attached hereto as Annex A, and (d) the Credit Documents
shall terminate and be of no further force or effect other than those provisions
therein that specifically survive termination. Promptly following the Payoff
Effective Time, Collateral Agent shall deliver to the Credit Parties any stock
certificates, stock powers, original pledged notes and any other documents or
instruments reasonably requested by the Credit Parties, including, but not
limited to, any Irrevocable Proxy delivered in connection with the Credit
Agreement and any intercompany note referred to in Section 3.1(j)(ii) of the
Credit Agreement. Further, Collateral Agent agrees to take all additional steps
requested by the Company as may be reasonably necessary to release its security
interests in the Property, all at the expense of the Credit Parties and without
recourse to, or warranty by, Administrative Agent or Collateral Agent, as
applicable. The Credit Parties agree to pay Administrative Agent for all
reasonable out-of-pocket costs and expenses incurred by Administrative Agent or
Collateral Agent, as applicable, in connection with the matters referred to in
the previous sentence, and acknowledge that Collateral Agent’s execution of
and/or delivery of any documents releasing any security interest or claim in any
property of the Credit Parties as set forth herein is made without recourse,
representation, warranty or other assurance of any kind by Collateral Agent as
to Collateral Agent’s rights in any collateral security for amounts owing under
the Credit Documents, the condition or value of any Collateral, or any other
matter. Notwithstanding anything to the contrary contained herein or in any of
such releases or other documents, the obligations and liabilities of the Credit
Parties to Lenders, Collateral Agent and Administrative Agent under or in
respect of the Credit Documents insofar as such obligations and liabilities
survive termination of the Credit Documents shall continue in full force and
effect in accordance with their terms.

 







 

The Payoff Amount is to be remitted by wire transfer of immediately available
funds to the following account:

 

Citibank, N.A.

ABA # [ABA Number]

A/C Name: Goldman Sachs Specialty Lending Holdings, Inc.

Account # [Account Number]

Ref: Christian Disposal, LLC

 

Any funds received after 12:00 p.m. (New York time) on any day shall be deemed
to have been paid by the Credit Parties on the next Business Day. If the Payoff
Effective Time shall not have occurred at or prior to 12:00 p.m. (New York time)
on or prior to August 31, 2018, then this letter agreement shall automatically
terminate and have no further force or effect. For the avoidance of doubt, the
Administrative Agent and Lenders have agreed to accept the Payoff Amount and
Series F Preferred Stock if received on or prior to the date set forth in the
immediately preceding sentence, but, if the Payoff Amount and Series F Preferred
Stock are not received on or prior to such date, then the full amount of the
Obligations shall remain outstanding.

 

If any payment at any time made to Administrative Agent, Collateral Agent or any
Lender on account of any amount owing under the Credit Agreement (including,
without limitation, the Payoff Amount) is ever avoided, rescinded, set aside or
must otherwise be returned or repaid by Administrative Agent, Collateral Agent
or any Lender, whether in bankruptcy, reorganization, insolvency or similar
proceedings involving the Credit Parties or otherwise, then such amount and the
obligations and liability of the Credit Parties under the Credit Agreement and
the other Credit Documents shall immediately be reinstated with full force and
effect, without need for any action by any Person, and shall be enforceable
against the Credit Parties and their successors and assigns as if such payment
had never been made.

 

In addition, each Credit Party hereby releases, acquits, and forever discharges
Administrative Agent, Collateral Agent and each of the Lenders, and each and
every past and present subsidiary, affiliate, stockholder, officer, director,
agent, servant, employee, representative, and attorney of Administrative Agent,
Collateral Agent and the Lenders, from any and all claims, causes of action,
suits, debts, liens, obligations, liabilities, demands, losses, costs and
expenses (including reasonable attorneys’ fees) of any kind, character, or
nature whatsoever, known or unknown, fixed or contingent, which such Credit
Party may have or claim to have now or which may hereafter arise out of or
connected with any act of commission or omission of Administrative Agent,
Collateral Agent or the Lenders existing or occurring prior to the date of this
letter or any instrument executed prior to the date of this letter including,
without limitation, any claims, liabilities or obligations arising with respect
to the Credit Agreement or the other of the Credit Documents. The provisions of
this paragraph shall be binding upon each Credit Party and shall inure to the
benefit of Administrative Agent, Collateral Agent, the Lenders, and their
respective heirs, executors, administrators, successors and assigns.

 

This letter shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to contracts made or to be performed in that
State. This letter may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which together shall
constitute one and the same letter. Delivery of an executed counterpart of this
letter agreement by electronic mail in .pdf form shall be as effective as
delivery of a manually executed counterpart hereof.

 

[signature pages follow]

 





 



  Very truly yours,         Goldman Sachs Specialty Lending
Group, L.P., as Administrative Agent, Lead
Arranger and Collateral Agent         By: /s/ Justin Betzen     Name: Justin
Betzen     Title: Senior Vice President

 



Attis Payoff Letter



  





 







Agreed and acknowledged   as of the date first written above:       ATTIS
INDUSTRIES INC.         By: /s/ Jeffrey S. Cosman   Name: Jeffrey S. Cosman  
Title: Chief Executive Officer         ATTIS OPERATIONS INC.         By: /s/
Jeffrey S. Cosman   Name: Jeffrey S. Cosman   Title: Chief Executive Officer    
    ADVANCED LIGNIN BIOCOMPOSITES LLC         By: /s/ Jeffrey S. Cosman   Name:
Jeffrey S. Cosman   Title: Manager         ATTIS ENVICARE MEDICAL WASTE, LLC    
    By: /s/ Jeffrey S. Cosman   Name: Jeffrey S. Cosman   Title: Manager        
ATTIS GENETICS, LLC         By: /s/ Jeffrey S. Cosman   Name: Jeffrey S. Cosman
  Title: Manager         ATTIS HEALTHCARE, LLC         By: /s/ Jeffrey S. Cosman
  Name: Jeffrey S. Cosman   Title: Manager  

 



Attis Payoff Letter



 







 

ATTIS INNOVATIONS, LLC         By: /s/ Jeffrey S. Cosman   Name: Jeffrey S.
Cosman   Title: Manager         MOBILE SCIENCE TECHNOLOGIES, INC.         By:
/s/ Jeffrey S. Cosman   Name: Jeffrey S. Cosman   Title: Vice President        
RED X MEDICAL LLC         By: /s/ Jeffrey S. Cosman   Name: Jeffrey S. Cosman  
Title: Manager         INTEGRITY LAB SOLUTIONS, LLC         By: /s/ Jeffrey S.
Cosman   Name: Jeffrey S. Cosman   Title: Manager         LGMG, LLC         By:
/s/ Jeffrey S. Cosman   Name: Jeffrey S. Cosman   Title: Manager         WELNESS
BENEFITS, LLC         By: /s/ Jeffrey S. Cosman   Name: Jeffrey S. Cosman  
Title: Manager         ATTIS FEDERAL LABS, LLC         By: /s/ Dennis Loudermilk
  Name: Dennis Loudermilk   Title: Manager         ATTIS COMMERCIAL LABS, LLC  
      By: /s/ Jeffrey S. Cosman   Name: Jeffrey S. Cosman   Title: Manager  

  



Attis Payoff Letter



 





 

Annex A

 

UCC-3 Termination Statements and Other Releases

 

[omitted]

 

 

 



 

 